12/12/2317   14:05       7135231048                      OMX                                    PAGE   03/EG




                                      IN THE NINTH COURT OF APPEALS
                                            BEAUMONT, TEXAS

                                                                                         T71

                                           NO. 09-17-00444-CV
                                                               __               DEC , 2 2017

                                          KRISTIN D. WILKINSON                ^Softheco^t
                                                                             NINTH COURT Of APPEALS

                                                    V.


                                COMMISSION FOR LAWYER DISCIPLINE



                         ON APPEAL FROM THE 284™ JUDICIAL DISTRICT COURT
                                 OF MONTGOMERY COUNTY, TEXAS



          APPELLANTS MOTION FO* EXTENSION OF TIME TO FILE THE CLERK'S RECORD




     TO THE HONORABLE COURT OF APPEALS:


             Kristin D. Wilkinson, Appellant, respectfully and for good cause requests the

     Court grant the clerk additional time to file the clerk's record and shows this honorable

     Court as follows:


             1.      The deadline to file the clerk's record is December 12, 2017. Rule 35.1,
     TexAApp.P. In accord with Rule 35.1 of the Texas Rules of Appellate Procedure, the
     clerk's record should be filed with the Clerk ofthe Beaumont Court of Appeals on or
     before 120 days after the Judgment was signed. The Judgment was signed on August
    14, 2017. Therefore, thefirst deadline in which clerk's record should be filed in the




                                                           12/12/2017 TUE 14:12 [TX/RX HO 7330] ©003
12/12/2017   14:05     7135231048                       OMX                                  PAGE   04/0G




      appellate court is on or before December 12, 2017.

             2.      Appellant is the sole caretakerof her mother and both have had the flu;

      Appellant's mother having significant additional medical issues requiring Kristin's

      attention, care and, by choice, linancial commitment Appellant should be able to pay

      for the Clerk's Record on December 22, 2017, or as soon as the Christmas holiday has

      passed and the Court reopens for regular business. The delay in payment is not

      purposeful but will complicate the clerk's preparation of the record in a timely manner.

     In order to prepare the record, the clerk will in all probability need a court order

     allowing for an extension of time to prepare and transmit the record to the Ninth Court

     of Appeals.

             3.      The court reporter requested an extension to file the reporter's record.

     The Appellate Court granted the reporter's request extending the time to file the

     reporter's record to and including January 11, 2017.

             4.      Appellant requests the Court extend the time to file the clerk's record up
     to and including January 11, 2017.

             5.      THEREFORE, Appellant respectfully requests the Court extend the deadline

     for filing the clerk's record up to and including January 11, 2017.




                                                  -2-




                                                          12/12/2017 TUE 14:12 [TX/RX HO 7330] ®004
12/12/2017   14:05     7135231048                        OMX                                    PAGE   05/1




                                                          Respectfully submitted,

                                                          Kristin Wilkinson, J.D.
                                                          By: /S/ Kristin Wilkinson
                                                          State Bar No. 24037708 (Not Admitted)
                                                          kristinwilkinson@use.startmail.com
                                                          P.O. Box 701188
                                                          Houston, Texas 77270-1188
                                                          (713) 561-5616
                                                          (713) 561-5629 (Facsimile)

                                                          FOR RESPONDENT PRO SE




                                      CERTIFICATE OF CONFERENCE


             I certify that in accord with Rule 10.1(5), Tex.R.App.P., on December 11, 2017, counsel

      for the appellant made a reasonable attempt to confer with all other parties about the merits

      of this motion and whether it opposes the motion. Counsel was unable to reach Ms. Burton.


                                                          By: /S/ Kristin Wilkinson


                                             CERTIFICATION


             I certify that I have complied with Rule 25.1(e), Tex.R.App.P., by sending a true

     and correct copy of this document to all parties to the trial court's final judgment

      including Cynthia Burton, by e-mail to cynthia.burton@texasbar.com: and to all other

     interested parties, before midnight on the 11th day of December, 2017.

                                                          By: /S/ Kristin Wilkinson




                                                   -s-




                                                           12/12/2017 TUE 14:12 [TX/RX HO 7330] [gj 005
12/12/2017       14:85        7135231048                    DMX                                              PAGE    06/06




                                                                                          FILE COPY




     CHIEF JUSTICE
     STEVE MCKElTHEN
                                              Court of Appeals                                    CLERK
                                                                                        CAROL. ANNE HARLEY

     JUSTICES                                   State of Texas                                    OFFICE
                                                                                                SUITE 3 3D
     CHARLES KREGER                                                                           1001 PEARL 37.
     HOLL1S MORTON                               Ninth District                           BEAUMONT, TEXAS 77701
                                                                                        4QWS3&W02 FAX